Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there is no single complete specification containing all the filed revisions, i.e. an accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the incision of Claim 8 must be shown or the feature canceled from the claim.  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodrigue 2015/0026955 (hereinafter Rodrigue).
Regarding Claim 1, Rodrigue discloses a fastening device for at least one supply hose and/or at least one supply line for fastening to an industrial-robot arm, said fastening device comprising: a holder (par. 0031, 14 & 16 Fig 1), an assignable holding unit (par. 0030, 10 Fig 1) for the at least one supply hose and/or the at least one supply line, and a lockable tensioning element (par. 0032, 24 Fig 1), wherein the holder is arranged on the lockable tensioning element, so that the holder, by the lockable tensioning element being clasped and locked around the industrial-robot arm, can be fastened and/or positioned flexibly on the industrial-robot arm, and thus, in the event of the holder being connected to the assignable holding unit, the at least one supply hose and/or the at least one supply line can be oriented in a specific manner (par. 0032).
Regarding Claim 2, Rodrigue discloses the fastening device, wherein the lockable tensioning element is guided through an interior of the holder (par. 0032, 20 Fig 1).
Regarding Claim 3, Rodrigue discloses the fastening device, wherein the lockable tensioning element is guided in a longitudinal direction of the holder (par. 0032, 24 Fig 1). This is based on the applicant’s own definition of a longitudinal direction being the direction of the holder which corresponds to the direction of its greatest extent.
Regarding Claim 4, Rodrigue discloses the fastening device, wherein the holder comprises an elastic material (par. 0037), so that in the event of the lockable tensioning element being clasped and locked around the industrial-robot arm, the holder is positionally fixed by a frictional connection between the elastic material of the holder and a material of the industrial-robot arm.
Regarding Claim 7, Rodrigue discloses the fastening device, wherein the holder is bendably flexible (par. 0037), so that the holder can be adapted to different diameters of the industrial-robot arm.
Regarding Claim 9, Rodrigue discloses the fastening device, wherein the holder can be positionally fixed reciprocally on the industrial-robot arm mechanically and/or chemically. The device disclosed by Rodrigue is able to be positioned on an arm by many means, including mechanically or chemically.
Regarding Claim 10, Rodrigue discloses the fastening device, wherein the lockable tensioning element comprises a hook-and-loop fastener, a snap fastener, a clamping fastener, a press-on closure, a cam-type fastener and/or a D-ring fastener (par. 0032, 24). Rodrigue discloses that the fastener could be a cable-tie, which falls under the “clamping fastener” category since it surrounds the cable and holder, clamping it all together. 
Regarding Claim 14, Rodrigue discloses the fastening device, further comprising the at least one supply hose and/or the at least one supply line (12), so that the at least one supply hose and/or the at least one supply line can be guided along an outer contour of the industrial-robot arm (par. 0034, 12 Fig 1).
Regarding Claim 15, Rodrigue discloses the fastening device, wherein the holder has a profile selected from the group consisting of a round profile, an oval profile, an angular profile, and a rectangular profile (Fig 1). 
Claims 1, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erickson 10174869 (hereinafter Erickson).
Regarding Claim 1, Erickson discloses a fastening device for at least one supply hose and/or at least one supply line for fastening to an industrial-robot arm, said fastening device comprising: a holder (col. 5, lines 5-9, 38 Fig 1A), an assignable holding unit (col. 5, lines 27-29, 54 Fig 1A) for the at least one supply hose and/or the at least one supply line, and a lockable tensioning element (col. 5, lines 8-10, 42 Fig 1A), wherein the holder is arranged on the lockable tensioning element, so that the holder, by the lockable tensioning element being clasped and locked around the industrial-robot arm, can be fastened and/or positioned flexibly on the industrial-robot arm, and thus, in the event of the holder being connected to the assignable holding unit, the at least one supply hose and/or the at least one supply line can be oriented in a specific manner (col. 5, lines 1-10).
Regarding Claim 11, Erickson discloses the fastening device, wherein the fastening device comprises a fixing plate (col. 5, lines 1-3, 14 Fig 1B) with at least one connecting unit (col. 5, lines 54-57, 102 Fig 3A) for connecting the fixing plate to the assignable holding unit, and the fixing plate is arranged on the holder (col. 5, lines 1-8).
Regarding Claim 12, Erickson discloses the fastening device, wherein the holder comprises a receiver (col. 5, lines 4-8, 34 Fig 1B) to which the fixing plate can be attached or into which it can be introduced, so that the fixing plate is exchangeable.
Regarding Claim 13, Erickson discloses the fastening device, wherein the fixing plate (14) is arranged within the holder (38), and the at least one connecting unit (102) for connecting to the assignable holding unit is accessible from the outside (Fig 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigue in view of Courbis 2018/0149290 (hereinafter Courbis), in light of Courbis Group Polyurethane product specs (https://www.groupe-courbis.com/polyurethane-en).
Regarding Claim 5, Courbis teaches the fastening device, wherein the holder comprises polyurethane (par. 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the holder disclosed by Rodrigue out of polyurethane as taught by Courbis, since it is a commonly used material.
Regarding Claim 16, Courbis does not teach the fastening device, wherein the polyurethane has a Shore hardness of 30 to 60 Shore A. However, the specific brand of polyurethane taught by Courbis (par. 0046) is cited to usually have a shore hardness ranging from 25 Shore A to 85 Shore D (as evidenced by Courbis Group Polyurethane product specs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shore hardness of Courbis from between 25 Shore A and 85 Shore D to between 30 Shore A and 60 Shore A since this narrowing of the scope adds more control to the manufacturing process. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 17, Rodrigue as modified by Courbis discloses the fastening device, wherein in the case of the frictional connection, the polyurethane of the holder encompasses an angular range of 60⁰ to 170⁰ transversely to a longitudinal direction of the support member (par. 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Rodrigue from between 60 and 170 to between 90 and 230 degrees since this would add more security/stability by more fully surrounding the support member. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigue.
Regarding Claim 6, Rodrigue discloses the fastening device, wherein in the case of the frictional connection, the elastic material of the holder encompasses an angular range of 60⁰ to 170⁰, transversely to a longitudinal direction of the industrial-robot arm (par. 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Rodrigue from between 60 and 170 to between 90 and 230 degrees since this would add more security/stability by more fully surrounding the support member. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 18, Rodrigue discloses the fastening device, wherein in the case of the frictional connection, the elastic material of the holder encompasses an angular range of 60 to 170 transversely to a longitudinal direction of the industrial-robot arm. (par. 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Rodrigue from between 60 and 170 to between 150 and 180 degrees since this would add more security/stability by more fully surrounding the support member. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigue in view of Opperthauser 7520475 (hereinafter Opperthauser). Opperthauser teaches the fastening device, wherein the holder comprises at least one incision on a contact face with the industrial-robot arm, so that the holder can be formed on the industrial-robot arm (col. 4, lines 27-31, “L-shaped slots” Fig 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Rodrigue with the incisions taught by Opperthauser in order to give the holder a tighter fit around a variety of tube sizes.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigue in view of Neuber 2012/0275571 (hereinafter Neuber). Rodrigue discloses a method of fastening at least . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walker 0811343, Gerhardt 3235925, Becker 3851979, Zimmer 5437207, Yu 5474268, Szydel 5777267, Kroulik 5816736, Geiger 5937488, Okada 6431018, McClure 7861982, Hoyvik 10180200, Golden 10415609, Blane 2002/0030144, Morello 2006/0192059, McClure 2008/0283687, Head 2009/0126162, Link 2009/0265894, McMiles 2011/0186693, Wilson 2015/0159781, Anderson 2017/0219128, Harrop 2019/0195394.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






31.	/T.J.B./             Examiner, Art Unit 3632                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631